The demurrer is sustained. The defects in the defendant's tax title appear upon the record. Eastman v. Thayer, 60 N.H. 408. But the plaintiffs may at the trial term be permitted to amend by filing a declaration in a writ of entry.
The defendant's title is invalid. Both the list of taxes assessed upon non-resident lands and the collector's advertisement of the lands for sale are required to state "the amount of taxes assessed thereon." G. L., c. 59, ss. 1, 3. This requirement is material and mandatory. Eastman v. Little,5 N.H. 290; Weeks v. Waldron, 64 N.H. 149; Alexander v. Pitts, 7 Cush. 503. It cannot be held that the number of acres must, and that the amount of the tax need not, be stated. Accuracy in the latter is easy; in the former difficult, and in many cases impossible. The statement of the number of acres seems to be material, chiefly because the statute makes it so; but there are good reasons for requiring the amount of the tax to be stated. One purpose is to inform the non-resident and distant owner of the exact amount he is called upon to pay in order to save his land from a sale. The statute intends that he may rely on the information contained in the notice of the sale without further inquiry.
This is not the case of an excessive assessment. Taft v. Barrett,58 N.H. 447; French v. Spalding, 61 N.H. 395. The assessment was correct. The error consists in advertising and selling the land for taxes not "assessed thereon." Buttrick v. Company, 59 N.H. 392.
Case discharged.
CHASE, J., did not sit: the others concurred. *Page 185